DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered via the RCE of 2/17/2021.
 Response to Amendment
Examiner notes the amendments of 1/19/2021 overcome 35 USC 112(b) rejections and the 35 USC 103 rejections of independent claims 1 and 21 under Kariniemi et al. in view of Lunn.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Examiner notes the new limitation in claims 1 and 21 requires the outer graft layer to be an elastic film.  Examiner contends this limitation is met by the teachings of Vonesh et al. (see rejections to follow) as previously applied to claims 6, 7, and 25.  To this point, applicant has not provided specific arguments as to why Vonesh et al. does not teach this particular feature.
Claim Objections
Claims 1-13, 21, and 23-28 are objected to because of the following informalities:  
In claim 1, line 4: the word “farming” should be “forming” as presented in previous versions of the claims. 
In claim 1, line 6: the word “covering” should be deleted.  In line 5, the “outer graft layer” is described as covering the corrugated inner graft layer.  The term “covering” in line 5 isn’t part of the name for the outer graft layer; rather the term is used as a function to describe the spatial relationship between the outer and inner layers.
Claims 2-13 and 28 are objected to because they depend from claim 1.
In claim 21, line 6: the word “covering” should be deleted.  In line 5, the “outer graft layer” is described as covering the corrugated inner graft layer.  The term “covering” in line 5 isn’t part of the name for the outer graft layer; rather the term is used as a function to describe the spatial relationship between the outer and inner layers.
Claims 23-27 are objected to because they depend from claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the outer covering" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes amending this limitation to be “the outer graft layer” to be consistent with claim 1 would overcome this rejection.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 requires a “stretchable film” for the outer graft layer.  However, claim 1 as amended requires the outer graft layer to be an “elastic film”.  Examiner takes the position that the term “stretchable” of claim 7 does not further limit the term “elastic” of claim 1 because elastic materials inherently all have some degree of stretchability.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 21, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kariniemi et al. (2010/0106235) in view of Lunn (5,476,506) and Vonesh et al. (6,673,102).  
Regarding claim 1, Kariniemi et al. disclose a kink resistant graft device (see figure 10) comprising: a graft forming a tube (see figure 10) with a central lumen extending from a first end of the tube to a second end of the tube, the graft including: a corrugated inner graft layer (inner layer 12 has corrugations 36) forming at least a middle portion of the tube; and an outer graft layer (14) covering the corrugated inner graft layer, the outer covering being elastic (see at least the first sentence of paragraph [0010]).  However, Kariniemi et al. fail to disclose (a) a stent secured to the graft adjacent the first end of the tube where the middle of the graft does not include a stent, and (b) the outer graft layer is formed from an elastic film.  
Regarding (a), attention is drawn to Lunn, who teaches it is known to include stents (36 and 38; see figure 4) adjacent to ends (16 and 18) of a corrugated graft (10) 
Regarding (b), Examiner first notes Kariniemi et al. do state the layers (12 and 14) can be made from any suitable material (see at least paragraph [0048]).  Attention is drawn to Vonesh et al., who teach it is known to make graft layers of ePTFE that is elastic film (see column 13, lines 19-32) because it is a known highly flexible material to allow the device to be bent without kinking.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made at least the outer layer of the combination of Kariniemi et al. and Lunn of elastic ePTFE film per the teachings of Vonesh et al. to obtain the same flexibility advantages.
Regarding claim 2, the corrugated inner graft layer (12) extends from the first end of the tube to the second end of the tube (see figure 10 of Kariniemi et al.).
Regarding claim 3, the outer graft layer (14) extends from the first end of the tube to the second end of the tube (see figure 10 of Kariniemi et al.).
Regarding claim 4, the corrugations (36) are capable of providing a stored length of the corrugated inner graft layer (12) of at least twenty-five percent, the stored length 
Regarding claim 5, the corrugations (36) are capable of providing a stored length of the corrugated inner graft layer (12) of at least fifty percent, the stored length being a ratio of a first length of the inner graft layer when corrugated to a second length of the inner graft layer when uncorrugated.
Regarding claims 6 and 7, per the combination outlined above with respect to claim 1, the other graft layer is formed of stretchable ePTFE film.
Regarding claim 8, the corrugated inner graft layer (12) and the outer graft layer (14) are bonded to one another (see paragraph [0048] of Kariniemi et al.).
Regarding claim 9, the graft is capable of resisting kinking while experiencing a 90 degree bend with an internal fluid pressure of at least 100 mmHg in that the graft is capable of maintaining at least 60% of its cross-sectional area at the apex of the 90 degree bend while experiencing the internal fluid pressure of at least 100 mmHg.  Examiner notes this claim is entirely functional in nature with no additional structure required beyond what is outlined in claim 1.  Examiner therefore contends the graft of Kariniemi et al. as modified by Lunn (to include end stents) and Vonesh et al. (to have an elastic film outer graft layer) is capable of performing all of the claimed functions of claim 9 because it has the same structure as required by claim 1.
Regarding claim 10, Kariniemi et al. fail to disclose the middle portion of the tube has a length of at least twice an external diameter of the middle portion of the tube.  Kariniemi et al. appear silent regarding relative dimensions of the middle portion of the tube.  However, Examiner notes it has been held that where the only difference In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the middle portion of the tube of Kariniemi et al. as claimed.
Regarding claim 11, the combination of Kariniemi et al., Lunn, and Vonesh et al. disclose the stent graft substantially as described above with respect to claim 1, but fails to disclose the internal diameter of the tube is at least 12 mm.  Kariniemi et al. appear silent regarding the internal diameter of the tube.  However, Examiner notes it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the middle portion of the tube of the combination of Kariniemi et al., Lunn, and Vonesh et al. as claimed.
Regarding claim 12, the combination of Kariniemi et al., Lunn, and Vonesh et al. fails to disclose the stent is a self-expanding stent.  However, Examiner contends here 
Regarding claim 13, the stent graft of the combination of Kariniemi et al., Lunn, and Vonesh et al. as outlined above with respect to claim 1 has a first stent (36 of Lunn) at the first end (16) of the tube and a second stent (38) at the second end (18) of the tube.
Regarding claim 21, Kariniemi et al. disclose a kink resistant graft device (see figure 10) comprising: a graft forming a tube (see figure 10) with a central lumen extending from a first end of the tube to a second end of the tube, the graft including: a corrugated inner graft layer (inner layer 12 has corrugations 36) forming at least a middle portion of the tube; and an outer graft layer (14) covering the corrugated inner graft layer and bonded directly to the corrugated inner graft layer (see figure 10 and paragraph [0048]), the outer graft layer covering being elastic (see at least the first sentence of paragraph [0010]).  Kariniemi et al. fail to disclose (a) a stent secured to the graft adjacent the first end of the tube or the second end of the tube where the middle of the graft does not include a stent, and (b) the outer graft layer is formed from an elastic film.  
Regarding (a), attention is drawn to Lunn, who teaches it is known to include stents (36 and 38; see figure 4) adjacent to ends (16 and 18) of a corrugated graft (10) to help anchor the graft in the vessel, where the middle portion (20) of the graft does not include a stent (see figure 4).  Therefore, Examiner contends it would have been 
Regarding (b), Examiner first notes Kariniemi et al. do state the layers (12 and 14) can be made from any suitable material (see at least paragraph [0048]).  Attention is drawn to Vonesh et al., who teach it is known to make graft layers of ePTFE that is elastic film (see column 13, lines 19-32) because it is a known highly flexible material to allow the device to be bent without kinking.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made at least the outer layer of the combination of Kariniemi et al. and Lunn of elastic ePTFE film per the teachings of Vonesh et al. to obtain the same flexibility advantages.
Regarding claim 24, the corrugations (36) are capable of providing a stored length of the corrugated inner graft layer (12) of at least twenty-five percent, the stored length being a ratio of a first length of the inner graft layer when corrugated to a second length of the inner graft layer when uncorrugated.
Regarding claim 25, per the combination outlined above with respect to claim 21, the other graft layer is formed of ePTFE film.
Regarding claim 26, the graft is capable of resisting kinking while experiencing a 90 degree bend with an internal fluid pressure of at least 100 mmHg in that the graft is capable of maintaining at least 60% of its cross-sectional area at the apex of the 90 
Regarding claim 27, the combination of Kariniemi et al., Lunn, and Vonesh et al. discloses the graft device substantially as described above with respect to claim 21, but fail to disclose the middle portion of the tube has a length of at least twice an external diameter of the middle portion of the tube.  Kariniemi et al. appear silent regarding relative dimensions of the middle portion of the tube.  However, Examiner notes it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the middle portion of the tube of Kariniemi et al. as claimed.
Regarding claim 28, because the elastic film of the outer covering is an elastic ePTFE as outlined with respect to claim 1, it necessarily includes stored longitudinal length that is capable .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kariniemi et al. (2010/0106235) in view of Lunn (5,476,506) and Vonesh et al. (6,673,102) as applied to claim 21 above, and further in view of Bogert et al. (8,066,758).  
Regarding claim 23, the combination of Kariniemi et al., Lunn, and Vonesh et al. discloses the graft device substantially as described above with respect to claim 21, but fail to disclose the outer graft layer is wrapped helically over the corrugated inner graft layer.  Attention is drawn to Bogert et al., who teach it is known to have an outer graft layer (24; see figure 4) formed as a helical wrap over an inner layer.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the outer layer of Kariniemi et al. as modified by Lunn and Vonesh et al. of a helical wrap per the teachings of Bogert et al. since this is a known method of producing an outer layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771